DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 74, 75, 77, 99, 115–116, 126–129, 134 and 202–218 is/are pending.
Claim(s) 1–73, 76, 78–98, 100–114, 117–125, 130–133, and 135–201 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0358129 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2022 was filed after the mailing date of the non-final Office Action on 02 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 75.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 74, 75, 77, 79, 99, 115, 1116, 126–129, and 134 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 74, 75, 77, 99, 115, 116, 126–129, and 134 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 74 recites the limitation "processing at least one of a solid-state electrolyte material or an active with a binder to form a selectively permeable membrane." Applicants have not indicated where this limitation is supported by the original disclosure. Paragraph [0127] describes a selectively permeable membrane can include an active material. Emphasis added. The original disclosure supports "processing at least one of a solid-state electrolyte material or an active material with a binder to form a selectively permeable membrane." Therefore, claim 74 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 75, 77, 99, 115, 116, 126–129, and 134 are directly or indirectly dependent from claim 74  and include all the limitations of claim 74. Therefore, claims 75, 77, 99, 115, 116, 126–129, and 134 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention

Claim Rejections - 35 USC § 103
Claim(s) 74, 75, 77, 99, 115, 126, 129, 202–208, 211, 213–217, and 220 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2016/0126543 A1, hereinafter Ota) in view of Li (CN 106207060 A).
Regarding claim 74, 202, 203–205, 213, and 214, Ota discloses a method of forming an electrochemical cell (100, [0026]), comprising:
dispensing a semi-solid cathode slurry onto a cathode current collector (110) to form a cathode (140, [0026]);
dispensing an anode material onto an anode current collector (120) to form an anode (150, [0026]);
disposing a selectively permeable membrane (130) onto at least one of the cathode (140) and the anode (150,
the selectively permeable membrane (130) configured to chemically and/or fluidically isolate the cathode (140) including a catholyte from the anode (150) including an anolyte (FIG. 1, [0028]); and
disposing the cathode (140) onto the anode (150) with the selectively permeable membrane (130) therebetween to form the electrochemical cell (100, [0058]).
Ota does not explicitly disclose:
processing at least one of a solid-state electrolyte material or an active material with a binder to form a selectively permeable membrane;
wherein the processing includes at least one of extruding, casting, wet casting, or blowing;
coating a solid-state electrolyte powder with a polymer binder onto a separator to form a selectively permeable membrane;
wherein the coating is via at least one of a liquid coating process, an extrusion process with a hot/cold press process, or an extrusion process without a hot/cold press process;
wherein the polymeric binder includes at least one of polyvinylidene difluoride, a fluorinated polymer, polyethylene terephthalate, poly phenylene sulfide, polyvinyl chloride, styrene butadiene rubber, polyethylene oxide, cellulose, or polyacrylate; and
filtering a solid-state electrolyte powder and a polymeric powder binder to fully cover pores a separator form a selectively permeable membrane.
Li discloses a method of forming an electrochemical cell comprising processing at least one of a solid-state electrolyte material or an active material with a binder to form a selectively permeable membrane (see slurry, [0024]); wherein the processing includes at least one of extruding, casting, wet casting, or blowing (see printing, [0024]); coating a solid-state electrolyte powder with a polymer binder onto a separator to form a selectively permeable membrane (see printing, [0024]); wherein the coating is via at least one of a liquid coating process, an extrusion process with a hot/cold press process, or an extrusion process without a hot/cold press process (see printing, [0024]); wherein the polymeric binder includes at least one of polyvinylidene difluoride, a fluorinated polymer, polyethylene terephthalate, poly phenylene sulfide, polyvinyl chloride, styrene butadiene rubber, polyethylene oxide, cellulose, or polyacrylate ([0023], [0024]); and filtering a solid-state electrolyte powder and a polymeric powder binder to fully cover pores a separator form a selectively permeable membrane (see printing, [0024]) to improve the performance, stability, and safety of the selectively permeable membrane (see ceramic separator, [0004]). Ota and Li are analogous art because they are directed to electrochemical cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrochemical cell of Ota with the selectively permeable membrane of Li in order to improve the performance, stability, and safety of the selectively permeable membrane.
Regarding claim 75, 206, and 215, modified Ota discloses all claim limitations set forth above and further discloses a method:
wherein the solid-state electrolyte material or the solid-state electrolyte powder selected from at least one of a garnet structure, a perovskite structure, a phosphate-based lithium super ionic conductor structure, La0.51Li0.34TiO2.94, Li1.3Al0.3Ti1.7(PO4)3, Li7La3Zr2O12, Li6.66La3Zr1.6Ta0.4O12.9, 50Li4SiO4·50Li3BO3, Li2.9PO3.3N0.46, Li3.6Si0.61P0.4O4, Li3BN2, Li3BO3-Li2SO4, Li3BO3-Li2SO4-Li2CO3, sulfide contained solid electrolyte materials, a thio-LISICON structure, a glassy structure, a glass-ceramic structure, Li1.07Al0.69Ti1.46(PO4)3, Li1.5Al0.5Ge1.5(PO4)3, Li10GeP2S12, 30Li2S.26B2S3·44LiI, 63Li2S·36SiS2·1Li3PO4, 57Li2S·38SiS2·5Li4SiO4, 70Li2S·30P2S5, 50Li2S·50GeS2, Li7P3S11, Li3.25P0.95S4, Li9.54Si1.74P1.44S11.7Cl0.3, a closo-type complex hydride solid electrolyte, LiBH4-LiI, LiBH4-LiNH2, LiBH4-P2S5, Li(CB9H10)-LiI, a lithium electrolyte salt, bis(trifluoromethane)sulfonamide, bis(pentafluoroethanesulfonyl)imide, bis(fluorosulfonyl)imide, lithium borate oxalato phosphine oxide, lithium bis(fluorosulfonyl)imide, amide-borohydride, LiBF4, or LiPF6 (see PEO based electrolytes, [0028]).
Regarding claim 77, modified Ota discloses all claim limitations set forth above and further discloses a method:
wherein the electrochemical cell (100) is formed without a conventional separator configured to provide electrical isolation between the anode (150) and the cathode (140, [0028]).
Regarding claim 99, 207, and 216, modified Ota discloses all claim limitations set forth above and further discloses a method:
wherein the selectively permeable membrane (130) includes a diffusion preventing material applied to one or both sides of the selectively permeable membrane (see supporting layers, [0028]).
Regarding claim 115, modified Ota discloses all claim limitations set forth above and further discloses a method, further comprising:
disposing the electrochemical cell (100) into a pouch (see pouch, [0058]); and
sealing the pouch to form the electrochemical cell (100, [0058]).
Regarding claim 126, 208, and 217, modified Ota discloses all claim limitations set forth above and further discloses a method, further comprising:
disposing a lithium metal layer between the anode current collector (120) and the anode material (FIG. 1, [0058]).
Regarding claim 129, 211, and 220, modified Ota discloses all claim limitations set forth above and further discloses a method, further comprising∷
disposing a first film layer (see supporting layers, [0028]) between the cathode material and the selectively permeable membrane (130, [0028]).

Claim(s) 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2016/0126543 A1) in view of Li (CN 106207060 A) as applied to claim(s) 115 above, and further in view of Bazzarella et al. (US 2013/0309547 A1, hereinafter Bazzarella).
Regarding claim 116, modified Ota discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the selectively permeable membrane extends substantially beyond the anode and the cathode and is sealed between a first portion of the pouch and a second portion of the pouch.
Bazzarella discloses a selectively permeable membrane (530) that extends substantially beyond an anode (528) and a cathode (528') and is sealed between a first portion of a pouch material (510) and a second portion of the pouch material (510', [0061]) to reduce the packing of the electrochemical cell while maintaining the same energy storage capabilities (see improvements, [0005]). Ota and Bazzarella are analogous art because they are directed to electrochemical cells including semi-solid electrodes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrochemical cell of modified Ota with the configuration of the selectively permeable membrane of Bazzarella in order to reduce the packing of the electrochemical cell while maintaining the same energy storage capabilities.

Claim(s) 127, 128, 209, 210, 218, and 219 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2016/0126543 A1) in view of Li (CN 106207060 A) as applied to claim(s) 74, 206, and 215 above, and further in view of Joshi et al. (US 2013/0183546 A1, hereinafter Joshi) and Dölle (INVESTIGATION OF SI/C-BASED ANODES FOR LI-ION BATTERIES).
Regarding claims 127, 128, 209, 210, 218, and 219, modified Ota discloses all claim limitations set forth above, but does not explicitly disclose a method, further comprising:
disposing a lithium cobalt oxide layer between the selectively permeable membrane and the cathode material; and
disposing a metal oxide between the selectively permeable membrane and the anode material.
Joshi discloses an electrochemical cell comprising a lithium cobalt oxide layer (222b, [0043]) disposed between a selectively permeable membrane (216) and a cathode material (220, [0062]); and a metal oxide (222a, [0043]) disposed between the selectively permeable membrane (216) and an anode material (218, [0062]) to improve the durability of the electrochemical cell (see electrolyte membrane, [0011]). Ota and Joshi are analogous art because they are directed to electrochemical cells including anolytes, catholytes, and selectively permeable membranes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrochemical cell of modified Ota with the lithium cobalt oxide layer and metal oxide layer of Joshi in order to improve the durability of the electrochemical cell.
Further modified Ota does not explicitly disclose:
the lithium cobalt oxide layer is a Li2CoO3 layer.
Dölle discloses Li2CoO3 increases the voltage of the cathode material (P63/L3-6). Ota and Dölle are analogous art because they are directed to alkali ion electrochemical cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium cobalt oxide layer of further modified Ota with the Li2CoO3 of Dölle in order to increase the voltage of the cathode material.

Claim(s) 134, 212, and 221 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2016/0126543 A1) in view of Li (CN 106207060 A) as applied to claim(s) 74, 206, and 215 above, and further in view of Suga et al. (US 2016/0181606 A1, hereinafter Suga).
Regarding claim 134, Ota discloses all claim limitations set forth above, but does not explicitly disclose a method, further comprising:
disposing a layer including self-terminated oligomers with hyperbranched architecture layer between the selectively permeable membrane and at least one of the anode material or the cathode material.
Suga discloses an electrochemical cell (10) including a layer including self-terminated oligomers with hyperbranched architecture layer (see STOBA, [0028]) disposed between selectively permeable membrane (17) and at least one of the anode material or the cathode material (see lithium composite oxide, [0028]) to improve the durability of the cathode (see positive electrode, [0028]). Ota and Suga are analogous art because they are directed to alkali ion electrochemical cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrochemical cell of Ota with the self-terminated oligomers with hyperbranched architecture of Suga in order to improve the durability of the cathode.

Response to Arguments
Applicant’s arguments with respect to claim(s) 74, 75, 77, 99, 115–116, 126–129, 134 and 202–218 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feng (CN 107346833 A) discloses a method of forming an electrochemical cell comprising processing at least one of a solid-state electrolyte material or an active material with a binder to form a selectively permeable membrane (see slurry, [0036]); wherein the processing includes at least one of extruding, casting, wet casting, or blowing (see printer, [0036]); coating a solid-state electrolyte powder with a polymer binder onto a separator to form a selectively permeable membrane (see printer, [0036]); wherein the coating is via at least one of a liquid coating process, an extrusion process with a hot/cold press process, or an extrusion process without a hot/cold press process (see printer, [0036]); wherein the polymeric binder includes at least one of polyvinylidene difluoride, a fluorinated polymer, polyethylene terephthalate, poly phenylene sulfide, polyvinyl chloride, styrene butadiene rubber, polyethylene oxide, cellulose, or polyacrylate (see polymer, [0032]); and filtering a solid-state electrolyte powder and a polymeric powder binder to fully cover pores a separator form a selectively permeable membrane (FIG. 1, [0050]) to improve the performance, stability, and safety of the selectively permeable membrane (see composite solid polymer electrolyte membrane, [0005]).
Wu (CN 107492681 A) discloses a method of forming an electrochemical cell comprising processing at least one of a solid-state electrolyte material or an active material with a binder to form a selectively permeable membrane (see slurry, [0046]); wherein the processing includes at least one of extruding, casting, wet casting, or blowing (see immersed, [0046]); coating a solid-state electrolyte powder with a polymer binder onto a separator to form a selectively permeable membrane (see immersed, [0046]); wherein the coating is via at least one of a liquid coating process, an extrusion process with a hot/cold press process, or an extrusion process without a hot/cold press process (see immersed, [0046]); wherein the polymeric binder includes at least one of polyvinylidene difluoride, a fluorinated polymer, polyethylene terephthalate, poly phenylene sulfide, polyvinyl chloride, styrene butadiene rubber, polyethylene oxide, cellulose, or polyacrylate (TABLE 1, [0039]); and filtering a solid-state electrolyte powder and a polymeric powder binder to fully cover pores a separator form a selectively permeable membrane (see immersed, [0046]) to improve the performance, stability, and safety of the selectively permeable membrane (see solid polymer electrolyte, [0002]).
Li (CN 108598563 A) discloses a method of forming an electrochemical cell comprising processing at least one of a solid-state electrolyte material or an active material with a binder to form a selectively permeable membrane (see slurry, [0059]); wherein the processing includes at least one of extruding, casting, wet casting, or blowing (see applied, [0059]); coating a solid-state electrolyte powder with a polymer binder onto a separator to form a selectively permeable membrane (see applied, [0059]); wherein the coating is via at least one of a liquid coating process, an extrusion process with a hot/cold press process, or an extrusion process without a hot/cold press process (see applied, [0059]); wherein the polymeric binder includes at least one of polyvinylidene difluoride, a fluorinated polymer, polyethylene terephthalate, poly phenylene sulfide, polyvinyl chloride, styrene butadiene rubber, polyethylene oxide, cellulose, or polyacrylate (see binder, [0056]); and filtering a solid-state electrolyte powder and a polymeric powder binder to fully cover pores a separator form a selectively permeable membrane (see applied, [0059]) to improve the performance, stability, and safety of the selectively permeable membrane (see membrane, [0002]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725